      Case 1:20-cv-11104-WGY Document 148 Filed 12/10/20 Page 1 of 2

                                             2000 PENNSYLVANIA AVE., NW   MORRISON & FOERSTER LLP

                                             WASHINGTON, D.C.             BEIJING, BERLIN, BOSTON,
                                                                          BRUSSELS, DENVER, HONG KONG,
                                             20006-1888                   LONDON, LOS ANGELES, NEW YORK,
                                                                          NORTHERN VIRGINIA, PALO ALTO,
                                             TELEPHONE: 202.887.1500      SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                          SINGAPORE, TOKYO, WASHINGTON, D.C.
                                             FACSIMILE: 202.887.0763

                                             WWW.MOFO.COM




December 10, 2020                                                         Writer’s Direct Contact
                                                                          +1 (202) 887.1551
                                                                          nflemingnolen@mofo.com



Via ECF

The Honorable William G. Young
John Joseph Moakley U.S. Courthouse
1 Courthouse Way, Suite 2300
Boston, Massachusetts 02210

Re:    VRLC v. DeVos, No. 1:20-cv-11104 (D. Mass.)

Dear Judge Young:

Counsel for Plaintiffs submit this letter to the Court to provide a brief update regarding the
status of the Title IX investigation that is ongoing with respect to Plaintiff Mary Doe.

As Your Honor is aware, Mary Doe, a student at a small four-year college in North Carolina,
submitted a Title IX complaint to her school following a sexual assault that occurred after the
Final Rule’s effective date. Mary Doe has recently been informed that her school has
completed its investigative report and that her Title IX hearing will likely be scheduled for the
first or second week of January 2021.

In view of the above, we thought it prudent to advise the Court about these developments.
Among other things, as the briefing and oral argument in this case highlighted, the Final Rule
creates an unacceptable risk that important evidence relevant to Mary Doe’s Title IX complaint
(including the rape kit, police report, and even her assailant’s own text messages) will be
excluded from consideration at her Title IX hearing.

If it would assist the Court, we stand ready to submit an amended declaration that reflects the
recent factual developments relating to Mary Doe (including the scheduling developments, her
recent departure from campus due to safety concerns, and the emergence of a second victim
by the same assailant) and that reinforces the concrete harms that she (and many other
survivors) faces in absence of the injunctive relief sought in this litigation.
      Case 1:20-cv-11104-WGY Document 148 Filed 12/10/20 Page 2 of 2




December 10, 2020
Page Two


Sincerely,

/s/ David Newman

David Newman
Morrison & Foerster LLP

Counsel for Plaintiffs

cc:   All counsel of record (via ECF)
